PER CURIAM.
Bill in equity, filed in the Circuit Court of St. Clair County, Ashville Division, to vacate and set aside a deed from Edward C. Robinson and his wife, Sarah Elizabeth Robinson, to their son, R. L. Robinson, and his wife Lillian Robinson. The bill alleges the respondents procured the execution and delivery of the deed, conveying forty acres-of land, through undue influence and threats. The trial court denied relief and taxed appellants with the court costs. This appeal follows therefrom.
The evidence, taken orally before the court, is narrated in appellants’ brief. The argued assignments of error contend, in different phraseology, that the trial court erred in denying relief.
We not only have considered and carefully read the narrated evidence, but we have also read the transcript of the testimony. We find therefrom that there were many conflicts which were addressed for resolution to the trial court. The court resolved them in favor of appellees.
We adhere to the cardinal rule of this Court, which here applies, that the finding of a judge or chancellor on conflicting evidence will not be disturbed unless clearly and palpably wrong. Barton v. Lumpkin, 277 Ala. 394, 171 So.2d 101; 2A Ala.Digest, Appeal and Error, <3^1009(3). We cannot say that the court was clearly and palpably wrong.
The decree of the trial court is affirmed.
The foregoing opinion was prepared by B. W. Simmons, Supernumerary Circuit Judge, and was adopted by the Court as its opinion.
Affirmed.
LIVINGSTON, C. J., and LAWSON, MERRILL, HARWOOD and MADDOX, JJ-, concur.